Citation Nr: 1521146	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  13-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for lumbar strain.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2004 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  The Veteran experienced back pain in service due to the rigors of his military occupational specialty. 

2.  The Veteran's current lumbar strain has been medically related to his service.

CONCLUSION OF LAW

A lumbar strain was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Here, the Veteran has a current diagnosis of lumbar strain, as diagnosed at his January 2013 VA examination.  While service treatment records do not document diagnosis of or treatment for a low back condition, the Board finds no reason to doubt the contentions of the Veteran that the requirements of his MOS placed significant stress on his lower back.  As a result, Shedden elements (1) and (2) are satisfied.

With respect to the "nexus" requirement, the Veteran's April 2013 VA examiner opined that the Veteran's lumbar strain is at least as likely as not related to his military service.  The examiner based this opinion in part on the lay statements of the Veteran concerning the in-service stress on his lower back due to wearing body armor and heavy lifting required by his MOS.  The examiner also noted that the Veteran was diagnosed with a lumbar strain within two months of separation from service.  As noted, that Board finds no reason to doubt the contentions of the Veteran with respect to the circumstances of his service.  In this case, the examiner found such reports to be sufficient to provide a medical opinion linking the etiology of the Veteran's lumbar strain with his active duty service.

When the VA examiner's medical opinion is viewed in light of the lay statements provided by the Veteran regarding his currently diagnosed lumbar strain, which the Board has found to be both competent and credible, the medical and lay evidence support a grant of service connection.  

ORDER

Entitlement to service connection for lumbar strain is granted.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


